The opinion of the court was delivered by
Manning, C. J.
This suit is upon a promissory note for five hun*411dred dollars, bearing interest from date, and payable four years thereafter. It is instituted in the parish court.
The defendant excepts to the jurisdiction on the ground that the amount in dispute exceeds five hundred dollars.
This. question has disturbed the profession ever since the courts began to interpret the constitution of 1868. The decisions that have been rendered by our immediate predecessors are, that a District court has not jurisdiction of a suit for an amount, less than five hundred dollars principal, although the accrued interest, when added to the principal, exceeded that sum. Badeaux v. Blake, 24 Annual 184. And on the other hand, that a parish court has not jurisdiction of a suit on a claim for less than five hundred dollars principal, when the accrued interest, being added to the principal, will make a sum exceeding five hundred dollars. Parker v. Shropshire, 26 Annual 37.
It results inevitably from these rulings that there is a class of cases that no court can take cognizance of under the present constitution. This case is one of them, and if we should follow implicitly the rules thus enunciated, we must turn the plaintiff away from the portals of justice, and tell him they have been barred against him by the fiat of an autocrat, whose words admit of no explanation. We conceive our duty, to be to find a forum wherein every claimant for a right shall have audience, and to ‘question and cross-question the clauses of the constitution’’ (as Cooley says) so as to discover in them a meaning consistent with the purposes for which they were framed.
District courts have original jurisdiction in all civil cases when the amount in dispute exceeds five hundred dollars, exclusive of intei'est. Const, art. 85. The note in suit is for five hundred dollars neat, exclusive of interest. Therefore it does not exceed that sum, without the interest and the District Court is without jurisdiction.
Parish courts have exclusive original jurisdiction in civil eases when the amount in dispute exceeds one hundred dollars, and does not exceed five hundred dollars, art. 87. The amount in dispute here is that sum and several years interest upon it, and therefore exceeds it. The letter of this clause of the constitution read by itself denies the jurisdiction to the parish court.
All courts shall be open, says the constitution, and every person for injury done him in his land, goods, person, or reputation shall have adequate remedy by due process of law. art. 10. The judicial power shall be vested in a Supreme Court, in district courts, in parish courts, and in justices of the peace, art. 73. There is no judicial power lodged anywhere save in tlmse courts, except in the single instance provided for in art. 94. The power to hear a suit upon such an obligation as this now before us must be in one of those courts. If it is not in the District *412court, and it certainly is not, it must be in the parish court, since these 'are the only two that could lay claim to it.
The jurisdiction of justices of the peace in civil causes does-not exceed one hundred dollars exclusive of interest, art. 89. Parish courts have concurrent jurisdiction with justices of the peace in cases where the amount in controversy is between twenty-five and one hundred <1:liars, exclusive of interest. The jurisdiction of the justice of 'the peace ceases when the exclusivo jurisdiction of the parish court commences, and the jurisdiction of the parish court mutt cease when the exclusive jurisdiction of the district court commences, but it can not. cease before.
The difficulty lies in the absence of the words, ‘ exclusive of interest,’ from the first clause of the second sentence of art. 87. They are used in the first sentence, in defining the concurrent jurisdiction of the parish court and of justices of the peace, and also in the last clause of the second sentence, when regulating the appealable sum from the parish to the district court. But it is imperatively necessary to supply them so as to -make the first clause of the sentence read as follows, or else there is a hiatus in the provision for j urisdietion of suits, and a denial of that ‘adequate remedy’ which the bill of rights assures to • every person for injury done him in land, goods, person, or reputation’ —“They (the parish courts) shall have exclusive original jurisdiction in ordinary suits in all cases when the amount in dispute exceeds one hundred dollars exclusive of interest, and does not exceed five hundred dollars, exclusive of interest.”
A cardinal rule of interpretation of laws is, that effect must bo given, if possible, to every part thereof. Conflicting portions must be harmonized, whenever practicable, and always that construction will be adopted which renders every one of them operative rather than that which will make some of them nugatory. This rule applies to the organic law with equal force as to the statute law. It is impossible to give effect to the rights conferred in the broadest terms by art. 10, by any other construction of art. 87 than that we have adopted.
The General Assembly passed an act defining and extending the jurisdiction of the parish courts. Acts 1876 p. 52. We consider this act merely as a legislative interpretation of the real meaning of art. 87, and we felicitate ourselves and the profession on being able, independent of any suggestion from that source, to conform our judicial interpretation to that of the legislature. Therefore
It is ordered and'decreed that the judgment of-the lower court is reversed, and the cause is remanded to be proceeded in according to law, the appellee paying costs of appeal.